Citation Nr: 0216792	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  02-03 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for residuals, right 
knee replacement, currently evaluated as 30 percent 
disabling.

(The issue of entitlement to service connection for 
mechanical low back pain will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from February 1971 to April 
1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The rating decision, prepared in May 
2001 and issued to the veteran in June 2001, denied the 
veteran's claim for an evaluation in excess of 30 percent for 
residuals, right knee replacement.  The veteran disagreed 
with that determination in June 2001 and, after a statement 
of the case was issued, submitted a timely substantive appeal 
in March 2002.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for mechanical low back 
pain, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
evidence necessary for an equitable disposition of the claim 
addressed in this decision has been obtained.

2.  The residuals of the veteran's right knee replacement are 
manifested by pain when climbing or descending stairs, 
swelling with prolonged standing, range of motion from 0 
degrees of extension to 98 degrees of flexion, and by mild 
pseudolaxity, but not by a symptomatic scar, pain on motions 
other than stair climbing, recurrent subluxation, loose 
motion requiring a brace, or by any other symptoms reflecting 
more than moderate disability.


CONCLUSION OF LAW

The criteria for an evaluation of in excess of 30 percent for 
disability due to service-connected right patellofemoral 
syndrome with laxity, status post right knee arthroplasty, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5055 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the residuals of right knee 
replacement, required as a result of his service-connected 
right knee disability, are more disabling than the current 30 
percent evaluation reflects.  In particular, the veteran 
contends that his right knee disability is now worse than it 
was before the surgery.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  The 
VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)) (2002).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date (with the exception of certain 
amendments, not relevant in this case, to 38 C.F.R. § 
3.156(a) relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA assistance 
in the case of claims to reopen previously denied final 
claims (the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  A February 2001 letter 
specifically advised the veteran of VA's efforts to develop 
the claim and advised the veteran that a VA examination had 
been scheduled, as requested.  The veteran was also offered 
the opportunity to identify or submit evidence.  The veteran 
was advised, by the discussion in the May 2001 rating 
decision, of the evidence of record and of the criteria to be 
considered in determining if a higher evaluation was 
warranted.  The veteran indicated that the VA examination 
provided was inadequate, and he requested to be examined 
again, by a different examiner.

In October 2001, the veteran was advised of the opportunity 
to resolve his claim through the Decision Review Officer 
(DRO) process, and the veteran elected this process.  The 
report of a November 2001 informal conference with the DRO 
reflects that the veteran indicated he would submit private 
treatment records.  In a follow-up letter in November 2001, 
the RO detailed the types of evidence he could identify or 
submit to show entitlement to an increased evaluation.  The 
RO also specifically noted that the veteran had identified a 
private physician, Dr. S., who had records, but the veteran 
had not authorized VA to obtain records from Dr. S.  The 
letter notified the veteran that VA would attempt to obtain 
the records on his behalf if authorization was provided.  The 
veteran did not respond to the November 2001 letter, and did 
not submit any private treatment records.

In a statement of the case (SOC) issued in February 2002, the 
RO advised the veteran that he had not submitted additional 
private treatment records, from Dr. S., and advised the 
veteran again that the report of VA examination did not 
support a higher evaluation.  The veteran submitted a timely 
substantive appeal after the SOC was issued, and reiterated 
that he had severe pain and instability, but did not attach 
additional private records or authorization for VA to obtain 
records. 

Thus, in this case, VA's duty to notify the veteran, both as 
to the evidence required and as to who was responsible to 
obtain the evidence, have been fulfilled to the extent 
possible.  "The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
affirmed on reconsideration, 1 Vet. App. 406 (1991).  In 
light of the veteran's failure to submit private treatment 
records as he stated he would do at the time of the DRO 
conference, and his failure to authorize VA to obtain those 
records although offered the opportunity to do so, and his 
failure to respond when VA reminded him that the records had 
not been submitted, additional efforts to notify and assist 
him are not warranted.   

VA has made reasonable efforts to assist the claimant to 
obtain evidence necessary to substantiate the claim for the 
benefit sought, in that the veteran was offered a conference 
with a DRO, and, at that time, the veteran requested that the 
DRO hold the record open so the veteran could submit private 
clinical records.  However, the veteran did not authorize VA 
to obtain the records on his behalf, even though he was 
specifically offered the opportunity to do so.  The 
requirements of the VCAA have been met by the RO to the 
extent possible.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 
66 Fed. Reg. at 45,630-31 (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)). 

Factual Background

Following the veteran's January 2001 claim for an increased 
evaluation, VA examination was scheduled.  On VA examination 
conducted in May 2001, the veteran reported swelling in the 
right leg with prolonged standing.  He complained of pain on 
climbing or descending stairs.  He was working as a food 
service worker at a local college.  The incision around the 
right knee was well healed.  No effusion was present.  There 
was no tenderness to palpation.  Range of motion was from 
extension of zero degrees to 98 degrees of flexion.  There 
was mild pseudolaxity which the examiner stated was typical 
of arthroplasty.  McMurray's sign was negative.

The veteran disagreed with this assessment, stating that the 
examination was "unfair."  By a statement submitted in early 
March 2002, the veteran stated he had severe pain and 
instability of the right knee.  However, the veteran did not 
provide any clinical evidence to support that contention.  

The veteran's service-connected right knee disability, 
initially service-connected as patellofemoral syndrome, now 
status post arthroplasty, is currently rated as 30 percent 
disabling pursuant to Diagnostic Code 5055.  That diagnostic 
code provides the rating criteria for the prosthetic 
replacement of a knee joint.  Under this Code provision, for 
one year following implantation, the knee joint warrants an 
evaluation of 100 percent.  In this case, that evaluation was 
in effect from December 1999 to March 2001.  Thereafter, 
where there are chronic residuals consisting of severe 
painful motion or weakness in the affected extremity, a 60 
percent evaluation is warranted.  Where there is an 
intermediate degree of residual weakness, pain or limitation 
of motion, the disability is rated by analogy to Diagnostic 
Codes 5256, 5261 or 5262, with a minimum evaluation of 30 
percent to be assigned.

Under Diagnostic Code (DC) 5256, where there is ankylosis 
(bony fixation) of the knee, in an extremely unfavorable 
position, in flexion at an angle of 45 degrees or more, a 60 
percent rating evaluation is warranted.  38 C.F.R. § 4.71a, 
DC 5256 (2002).  Where there is ankylosis of the knee in 
favorable flexion between 20 and 45 degrees, a 50 percent 
rating evaluation is warranted.  Where there is ankylosis 
with flexion between 10 and 20 degrees, a 40 percent rating 
evaluation is warranted, and where there is ankylosis in a 
favorable angle in full extension, or in slight flexion 
between zero and 10 degrees, a 30 percent evaluation is 
warranted.  Id.

Under DC 5257, which provides for other knee impairment, when 
there is recurrent subluxation or lateral instability which 
is severe, 30 percent is assignable; when moderate, 20 
percent is assignable; or when slight, 10 percent is 
assignable.  Words such as "moderate" and "severe" are not 
defined in the VA Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2002). Use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2002).

Pursuant to DC 5261, the maximum 50 percent evaluation is 
warranted when extension of the leg is limited to 45 degrees.  
A 40 percent evaluation is warranted when extension is 
limited to 30 degrees.  A 30 percent evaluation is warranted 
when extension is limited to 20 degrees.  38 C.F.R. § 4.71a, 
DC 5261 (2002).  

Pursuant to DC 5262, nonunion of the tibia and fibula, with 
loose motion, requiring a brace, warrants a 40 percent 
evaluation.  Malunion, with marked knee or ankle disability, 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, DC 5262 
(2002).

In addition, the Board notes that diagnostic codes predicated 
on limitation of motion do not prohibit consideration of a 
higher rating based on the functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2002).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  Crepitation either in the soft 
tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be carefully noted as 
points of contact which are diseased.  
38 C.F.R. § 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In an exceptional case, where the schedular evaluations are 
found to be inadequate, the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

In this case, the veteran states that he has severe pain in 
the knee.  At the time of VA examination, he reported that he 
had pain on climbing or descending stairs, but he did not 
state that he was in severe pain during other movement.  The 
evidence is unfavorable to a conclusion that the veteran is 
entitled to a higher evaluations based on consideration of 
pain.

The evidence establishes that flexion of the veteran's right 
knee was limited to 98 degrees, although he had full 
extension to zero degrees.  This limitation of flexion, 
however, does not warrant an evaluation in excess of the 
current 30 percent evaluation.  The evidence establishes 
that, in addition to limitation of flexion, the veteran has 
other symptoms, including pain and pseudolaxity.  However, 
there is no evidence that the veteran's functional 
limitations affect his daily activity or his industrial 
capacity.  While private clinical records that the veteran 
stated he would submit might have provided additional 
information regarding the extent and severity of the 
veteran's pain and functional limitations, the veteran did 
not submit these records and did not authorize VA to obtain 
the records on his behalf.  

Additionally, the Board observes that the veteran is 
currently assigned an evaluation of 30 percent which is the 
maximum evaluation allowed for lateral instability (DC 5257) 
and limitation of flexion (DC 5260); therefore a higher 
evaluation is not for application under these diagnostic 
codes.  Also, the veteran has full extension of the right 
knee post arthroplasty.  Therefore, limitation of extension 
of the left knee is not to a degree so as to warrant the next 
higher evaluation of 40 percent under DC 5261.  Moreover, the 
evidence of record is not clinically characteristic of 
ankylosis of the left knee in flexion between 10 and 20 
degrees (DC 5256), or nonunion of the tibia and fibula, with 
loose motion, requiring a brace (DC 5262).  The Board notes 
that since the veteran has had a total knee replacement; 
arthritis is not a factor in the evaluation of his knee 
disability.  38 C.F.R. § 4.59.

Where an evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See also 38 C.F.R. §§ 4.40, 
4.45, 4.59.  However, in this case, DC 5055 specifically 
encompasses factors of pain and functional loss within the 
criteria for a 30 percent evaluation, and those factors have 
clearly been considered, since the veteran's symptoms, if 
evaluated solely on the basis of limitation of motion, would 
result in a noncompensable evaluation.  

The Board has considered the recent evidence of record but 
finds that there is no basis for a higher evaluation under DC 
5055.  In this regard, the current evidence of record has not 
showed severe disablement of the right knee for the next 
higher evaluation of 60 percent under DC 5055.  The Board has 
considered whether an intermediate degree of impairment is 
shown, but is unable to find any evidence supporting an 
evaluation in excess of 30 percent under other diagnostic 
codes possibly applicable.  Accordingly, entitlement to an 
increased evaluation pursuant to DC 5055 is not warranted.  
His right knee scars are well healed and would provide no 
basis for a higher or separate rating.  38 C.F.R. § 4.118, 
DCs 7803, 7804, 7805.  Therefore, the Board finds that the 
disability evaluation for the veteran's left knee disability 
is most appropriately evaluated as 30 percent disabling under 
DC 5055.

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  However, the 
regulation does not preclude the Board from affirming an RO's 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. §3.321(b)(1).  In this case, the 
veteran has not reported that the right knee symptoms, 
postoperative arthroplasty, markedly interfere with his 
employment.  There is no evidence that the veteran has 
required inpatient care since the total knee replacement was 
performed.  The current 30 percent evaluation adequately 
compensates the veteran for the current nature and extent of 
severity of his knee disability, and the veteran has not 
pointed to any factor of disability which is not encompassed 
under the evaluative criteria.  The Board does not find the 
veteran's disability picture to be unusual or exceptional in 
nature as to warrant referral of his case to the Director of 
the VA Compensation and Pension Service for review for 
consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The Board finds no provision upon which to assign an 
increased evaluation in excess of 30 percent for service-
connected right knee disability, status post arthroplasty, 
and the appeal for a higher evaluation must be denied.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
service-connected right knee disability, status post 
arthroplasty, is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

